Citation Nr: 0307788	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  99-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for hypertension for 
the period prior to September 6, 2000.

2.  Entitlement to a rating higher than 10 percent for 
hypertension for the period on and after September 6, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty for over 20 years, and 
retired from service in February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1998 RO rating decision which denied a 
compensable rating for service-connected hypertension.  In 
January 1999, the veteran requested a hearing before the RO, 
but withdrew this request in a letter dated in September 
1999.  In May 2000, the Board remanded the claim to the RO 
for additional development.  In December 2000, the RO granted 
an increased rating, to 10 percent, for the veteran's 
hypertension.  The veteran continues to appeal for a higher 
rating.  


FINDINGS OF FACT

1.  On June 22, 1998, the veteran claimed an increased 
(compensable) rating for hypertension, and the RO 
subsequently increased the rating to 10 percent as of 
September 6, 2000.

2.  From the time of the June 22, 1998 claim for an increased 
rating to the present time, the veteran's hypertension has 
been manifested by diastolic pressure predominantly 100 or 
more, systolic pressure predominantly 160 or more, and a need 
for continuous medication to control the disorder.  At no 
time since June 22, 1998 has the hypertension been manifested 
by diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.


CONCLUSION OF LAW

From June 22, 1998 to the present, the veteran's hypertension 
has been 10 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy for over 20 
years, and retired from service in February 1969.  

In June 1988, the veteran was given a VA medical examination, 
and diagnoses included essential hypertension.

In August 1988, the RO granted service connection for 
hypertension, and assigned a noncompensable rating.

On June 22, 1998, the RO received the veteran's current claim 
for an increased rating for his hypertension.

VA outpatient treatment records from 1995 to 1999 contain a 
number of blood pressure readings.  In July 1995, the 
veteran's blood pressure was 100/62.  In November 1995, it 
was 120/76.  Readings from 1996 include 142/82 in March, 
150/84 in July, and 128/80 in December.  Readings from 1997 
include 179/89 in February, 140/78 in May, and 140/78 in 
October.  In 1998, the veteran had blood pressure readings of 
146/78 in February, 150/76 in June, and 164/92 in October.  
In 1999, blood pressure readings included 158/100 and 160/100 
in January, 159/90 in April, and 180/100 in November.  The 
veteran was on medication for his blood pressure during this 
time.

On September 6, 2000, the veteran was given a VA hypertension 
examination.  He was noted to have been on continual blood 
pressure medication for years.  A review of systems was 
unremarkable.  He indicated occasional pounding in his head.  
His blood pressure was evaluated three times in both arms 
with readings of 180/105, 170/100, and 170/95.  Eye 
examination revealed some AV nicking with no evidence of 
hemorrhaging.  Carotid examination was normal.  No bruits 
were heard, and the lungs were clear.  The heart was not felt 
to be enlarged, and no murmurs or gallops were noted.  The 
abdomen was negative for bruits.  Distal extremity pulses 
were normal.  An electrocardiogram appeared to show a normal 
sinus rhythm.  There were nonspecific ST T wave changes 
within the normal range, and a mildly prolonged QT interval.  
A creatinine performed in April 2000 was reviewed and 
appeared to be within normal limits.  The examiner's 
impression was labile hypertension which appeared to have 
developed during the veteran's military service.

In December 2000, the RO granted an increased rating, to 10 
percent, for the veteran's hypertension.  An effective date 
of September 6, 2000 was assigned, the date of the veteran's 
VA hypertension examination.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.
Diagnostic Code 7101 governs hypertension.  A 10 percent 
rating is warranted where diastolic pressure is predominately 
100 or more, or systolic pressure is predominately 160 or 
more, or where the individual has a history of diastolic 
pressure predominately 100 or more and requires continuous 
medication for control.  A 20 percent rating is warranted 
where diastolic pressure is predominately 110 or more, or 
systolic pressure is predominately 200 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

On June 22, 1998, the veteran claimed an increased 
(compensable) rating for hypertension, and the RO 
subsequently increased the rating to 10 percent as of 
September 6, 2000.  

Clinical records covering the time period from June 1998 to 
September 2000 show that approximately half of the veteran's 
diastolic readings during this time were 100 or higher, and 
approximately half of his systolic readings during this time 
were 160 or higher.  The veteran was on continuous medication 
for control of his blood pressure during this time.  Applying 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that there is sufficient evidence to show the 
veteran's hypertension was 10 percent disabling under Code 
7101 from the date of the June 22, 1998 claim for an 
increased rating.  It is neither claimed nor shown that it 
increased from a noncompensable level on any particular date 
within the year preceding the June 22, 1998 claim.  See 
38 C.F.R. § 3.400(o).  The Board will increase the rating for 
hypertension to 10 percent as of the June 22, 1998 claim for 
an increased rating.

The medical evidence during the period of this claim has 
never shown the criteria for an even higher rating of 20 
percent for hypertension.  During this time, the veteran's 
hypertension has been manifested by a history of diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more, and a need for continuous 
medication to control the disorder.  This supports only a 10 
percent rating.  During this time, the hypertension has not 
met the 20 percent rating criteria of diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  

The preponderance of the evidence is against the claim for a 
rating greater than 10 percent for hypertension at any time 
during the time relevant to this appeal.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
 

ORDER

An increased rating of 10 percent for hypertension, for the 
period from June 22, 1998 to September 6, 2000, is granted.  

An increase in a 10 percent rating for hypertension since 
September 6, 2000 is denied.




	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

